Mr. Justice Aldrey
delivered the opinion of the court.
According to the complaint filed in this case in the District Court of San Juan, Section 1, on April 13 of this year the plaintiff, Felicita Osorio, was born in 1861, and Ramón Pérez *897Villamil, who is represented by the defendants in the capacity of heirs, died on April 15, 1911; and .as the plaintiff asks that she be declared the natural daughter of said Pérez the only question here is whether 01 not the action brought by this complaint has prescribed, as was held by the court below in the judgment from which this appeal is taken. The said court sustained the defendant’s demurrer and dismissed the complaint with costs against the plaintiff on this ground.
This question has been decided already in the cases of Ramón de Jesús v. Sucession of Ramón Pérez Villamil, 18 P. R. R., 392, and Isabel de Jesús v. Succession of Ramón Pérez Villamil, 18 P. R. R., 1057, and still more recently in the case of Andrea Roble v. Succession of Ramón Pérez Villamil, 18 P. R. R., 894. As this case is identical with those mentioned and no reason is given us for varying the doctrine laid down in regard to the legal question involved in the complaint, we must apply the reasoning in the last two cases to the one at bar, it being unnecessary to repeat them; and, moreover, we sustain that the action herein exercised has prescribed, and therefore inasmuch as the complaint does not state facts sufficient to constitute a cause of action the judgment appealed from must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MaeLeary, Wolf and del Toro concurred.